Title: From Thomas Jefferson to Edward Dowse, 1 April 1790
From: Jefferson, Thomas
To: Dowse, Edward



Sir
New York April 1. 1790.

I received duly the letter which you were pleased to write me on your arrival, and have been prevented acknoleging it by the constant expectation of coming on here. I have now been here about ten days, engaged in the duties of an office which fixes me here, and of course determines the place to which I must ask the favor of you to send the set of porcelaine you have been so good as to undertake to procure for me in the Indies. Since my arrival here I have seen specimens of it and am much pleased with them, particularly those of dark or chocolate colored figures. I will beg the favor of you to make the set as full and numerous in every article as possible, particularly that of dishes, and of the smaller sizes of them.—I join with you in congratulations on the happy passage the weather gave you as well as me, and only wish you may experience the same good fortune going and coming in the voyage you are about to undertake. I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

